Title: From Thomas Jefferson to Caesar Augustus Rodney, 1 May 1807
From: Jefferson, Thomas
To: Rodney, Caesar Augustus


                        
                            Monticello May 1. 07. 
                        
                        Th: Jefferson returns to mr Rodney judge Rodney’s letters with thanks for the communication. he has entire
                            confidence that the Atty General will spare no attention or effort to have all the evidence which exists produced in
                            the developement of the late conspiracy. should not Ashley, when at Richmond, have been subpoenaed as a Witness?   the case
                            of the Attorney and Marshal of the territories requires to be considered of on my return to Washington which will be on
                            the 16th. instant. Affectionate salutations.
                    